Citation Nr: 0938873	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for nephritis.  

4.  Entitlement to service connection for encephalitis.  

5.  Entitlement to service connection for pancreatic cancer.

6.  Entitlement to service connection for prostate cancer.  

7.  Entitlement to service connection for posttraumatic 
stress disorder.  

8.  Entitlement to service connection for congestive heart 
failure, secondary to PTSD.  

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1964 and in the reserves from March 1964 to March 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and April 2007 rating decisions 
which denied the Veteran's claims for service connection.  
The Veteran perfected timely appeals with respect to both 
rating decisions.  

The Veteran testified at a March 2009 Decision Review 
Hearing.  A transcript of that hearing has been reviewed and 
associated with the claims file.  

As final preliminary matter, the Board notes that at a March 
2005 VA examination, the VA examiner diagnosed the Veteran 
with PTSD and stated that the Veteran would be considered 
unemployable because of his symptoms.  The decision herein 
denies the Veteran's claim for PTSD and as such the Board 
refers a claim for nonservice-connected (NSC) pension 
benefits to the RO for development.  
The issues of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  While in service, the Veteran likely was exposed to 
acoustic trauma.

2.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss disability is related to 
service.  

3.  The September 2005 VA examination report reflects the 
Veteran's complaints of tinnitus, and the overall record 
tends to support a finding that the Veteran's current 
tinnitus is related to service

4.  The evidence of record does not establish that the 
Veteran has been diagnosed with nephritis.  

5.  The evidence of record does not establish that the 
Veteran has been diagnosed with encephalitis.  

6.  The evidence of record does not establish that the 
Veteran has been diagnosed with pancreatic cancer.  

7.  The evidence of record does not establish that the 
Veteran has been diagnosed with prostate cancer.    

8.  The Veteran did not engage in combat with the enemy 
during service; and, his claimed in-service stressful 
experiences have not been supported by credible evidence.

9.  The Veteran is not service-connected for PTSD.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for nephritis have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  The criteria for service connection for encephalitis have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

5.  Pancreatic cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

6.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

7.  PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A.  §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

8.  The criteria for service connection for congestive heart 
failure, secondary to PTSD are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 5103, 5103A (West 2002 & Supp. 2008)), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duty to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant about 
the information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009).  This notice is to be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The Veteran received pre-rating letters dated in  January and 
February 2005, December 2006, and January 2007, which 
provided the Veteran notice of the types of information and 
evidence needed to substantiate the claims for service 
connection, and the division of responsibility between VA and 
the Veteran for obtaining that evidence.  In addition, in 
December 2006, January 2007 and April 2007, the RO sent the 
Veteran letters that informed how disability ratings and 
effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), with subsequent 
readjudication in SOCs dated in April and June of 2007.  See 
Mayfield v. Nicholson, 20 Vet. App. at 543; see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and private treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran as well as testimony that was given 
at the March 2009 Decision Review Hearing.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  A lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

III.  Analysis

A.  Hearing Loss and Tinnitus

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  

During a June 2005 VA audio examination the Veteran stated 
that he served in the US Marine Corp for two tours of duty 
from 1960-1966 where he functioned in the support battalion 
and was on combat fields subject to all the attendant noise 
of firing rifles, exploding bonds and grenades, bazookas, and 
50 caliber machine guns.  The Veteran stated that during his 
second tour of duty he was in the Air Wing of the Marine Corp 
stationed in DaNang and Iwakuni, Japan.  He reported that his 
office was 300 yards off the runway and flight line of an air 
base where F-4 phantom planes took off and landed.  The 
Veteran stated that he did not have the use of personal 
hearing protection during this time nor during "boot camp" 
when he was trained with firearms of all sorts.  He stated 
that he believed he had hearing loss at the time of service 
but did not have a separation physical.  The Veteran denied 
recreational and occupational noise exposure post-service.  
He reported working in the banking field his entire career.  
The Veteran stated that since 1987 he has had dizziness, 
unsteadiness, and bouts of vertigo.  He reported constant 
bilateral tinnitus for the past forty years.  The Veteran 
described the tinnitus as a shrieking noise that changes 
intensity but is always present and never abates.  

A pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
45
60
55
51
LEFT
45
60
65
60
58

Speech recognition scores were 88 in the right ear and 84 in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The 
VA audio examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss.  The examiner noted that the 
claims file was not available at the time of the examination.  
The examiner provided an addendum examination report in 
September 2005.  The examiner stated that she received and 
reviewed the Veteran's claims file.  She specifically noted 
two hearing tests in the Veteran's claims file dated in March 
1960 and April 1964.  On both occasions whispered voice tests 
were performed and the results were documented as within 
normal limits bilaterally.  The examiner noted that although 
whispered voice tests were not performed under controlled 
conditions and could be insensitive to high frequency, the 
overall results rule out the possibility of any hearing loss 
that would be consistent with the findings from the 
audiological examination in June 2005.  The examiner stated 
that there was no mention of tinnitus in the claim file, and 
therefore, based on this evidence, it was her opinion that 
the conditions of hearing loss and tinnitus were not incurred 
in or aggravated by military service.  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
bilateral hearing loss and tinnitus were incurred during his 
active military service and as a result of significant noise 
exposure and have continued since that time.  In particular, 
the Veteran stated that he worked on the flight line was 
exposed to acoustic trauma without hearing protection.  The 
Veteran's statements and testimony constitute competent 
evidence.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  

Although the Veteran was not specifically diagnosed with 
hearing loss of either ear in active service, the Board notes 
that the absence of in-service evidence of hearing loss is 
not fatal to the claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above), and a 
medically sound basis for attributing such disability to 
service, may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that the evidence taken as a 
whole warrants service connection.

B.  Nephritis & Encephalitis

Service treatment records show that the Veteran was diagnosed 
with acute nephritis in December 1962.  A July 1961 service 
treatment record showed that the Veteran complained of 
malaise for two days, chills, weakness, and anorexia for one 
day.  He stated that he had a bilateral headache for one day.  
He denied vomiting, diarrhea, or dysuria.  A dry cough was 
present.  The Veteran was diagnosed with encephalitis.   

The Veteran was afforded a VA examination in December 2006.  
The Veteran reported a history of recurrent urinary tract 
infections.  He stated that he was hospitalized three months 
ago with acute pyelonephritis.  He has had a total of eight 
to nine self-reported urine infections over the past 25 
years.  The Veteran denied any history of renal calculi.  He 
did report gross hematuria.  He had no history of urinary 
tract surgery.  He stated that he was hospitalized three 
times in the last year for urinary tract infections.  He 
denied self-catheterize.  He reported a 25-pound weight loss 
over the past twelve months.  

The Veteran was diagnosed with acute nephritis, with the 
condition resolved.  The Veteran had no residual symptoms 
from this condition.  His urinalysis was bland and his renal 
function was normal.  The examiner opined that the Veteran no 
longer had the nephritis condition present; therefore, there 
is no current condition related to his military service.  

The Veteran was also evaluated for encephalitis at the 
December 2006 VA examination.  The Veteran reported a history 
of encephalitis while he was in Vietnam in Saigon.  He stated 
he was hospitalized in Saigon and then flown to Yokohama, 
Japan.  The Veteran reported that he was hospitalized for a 
week and had a lumbar puncture, spinal tap done.  He was 
diagnosed with encephalitis.  The examiner noted that the 
details of the Veteran's treatment and other tests done were 
not available in the claims file.  However, the Veteran 
recovered from the encephalitis.  The history of the 
encephalitis was probably in 1963 in Vietnam.  The Veteran 
did not complain of any residual symptoms.  No definite 
headaches, dizziness, memory loss, or significant focal 
neurological signs or symptoms.  

The Veteran was diagnosed with a history of encephalitis in 
the service (resolved).  The examiner opined that there was 
no significant residual finding from the history of 
encephalitis in the service and that it was as likely as not 
that the Veteran contracted encephalitis while in service.  

The first requirement of service connection under Hickson is 
medical evidence of a current disability.  The evidence of 
record does not reflect that the Veteran has a current 
disability of nephritis or encephalitis.  The December 2006 
examiner found that the Veteran had acute nephritis which had 
resolved with residuals.  Similarly the examiner found the 
Veteran to have a history of encephalitis which had resolved 
with no residuals.  Absent evidence of a presently existing 
disability, service connection for nephritis or encephalitis 
is not warranted.  The case law is well-settled on this 
point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (service connection claim must be accompanied 
by evidence establishing the claimant currently has the 
claimed disability).

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for nephritis and 
encephalitis.  The benefits sought on appeal are accordingly 
denied.  In reaching these determinations, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Pancreatic Cancer

A June 2000 private treatment record showed that the Veteran 
had a 2-cm mass inseparable from the superior aspect of the 
body of the stomach ventrally measuring in 2 centimeters in 
diameter.  An endoscopic ultrasound was performed and a 
cystic structure with a thick wall and septi, which were 
signs consistent with malignancy, were found.  Fine-needle 
aspiration was performed which revealed changes consistent 
with a cystically degenerated neuroendocrine tumor.  The 
Veteran was assessed as having a cystic neuroendocrine tumor 
of the pancreas. 

A June 2000 biopsy report showed that there was atypical rare 
clusters of small degenerated cells with foamy cytoplasm and 
minimal cytological atypia.  

A June 2000 MRI showed a cystic lesion arising from the body 
of the pancreas.  The lesion had benign characteristics on 
imaging.  

A July 2001 operative record showed that the Veteran had an 
excision of a pancreatic mass.  A pathological report 
following surgery showed that the Veteran was diagnosed with 
a pancreatic cyst: 2.5-cm encapsulated cystic neurendocrine 
tumor.  The clinical diagnosis was pancreatic cyst.  

The Veteran was afforded a VA examination in March 2005.  The 
Veteran stated that since the removal of his pancreatic cyst 
he has not had abdominal pain, nausea, or vomiting.  He 
stated that bowel movements have been consistent.  He denied 
bleeding, diarrhea, constipation, or hematuria.  He reported 
stable weight.  The Veteran stated that he was not on any 
medical therapy for his pancreatic condition.  Nothing 
abnormal was noted upon physical examination.  The Veteran 
was diagnosed with pancreatic mass, status post surgical 
resection without residual.  

The first requirement of service connection under Hickson is 
medical evidence of a current disability.  After a review of 
the record it unclear as to whether or not the pancreatic 
mass that the Veteran had removed was indeed pancreactic 
cancer.  Assuming that the Veteran did have pancreatic 
cancer, medical or, in certain circumstances, lay evidence of 
the in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability is 
needed to warrant service connection.  In the instant case 
there is no evidence of in-service occurrence, nor is there a 
medical nexus opinion linking the Veteran's pancreatic cancer 
to his active duty.  Service treatment records are void of 
any symptoms of or diagnoses of pancreatic cancer.  The 
claims file is void of any medical nexus between the 
Veteran's pancreatic cancer and his active service.  

The Board notes that no medical opinion has been obtained 
with respect to the Veteran's claim.  However, the record 
evidence, which reveals that the Veteran did not have the 
claimed disorder during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post- 
service medical records and lay evidence provide no basis to 
grant this claim, and in fact provide evidence against this 
claim, the Board finds no basis for a medical opinion to be 
obtained.  

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for pancreatic cancer.  
The benefits sought on appeal are accordingly denied.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Prostate Cancer

Service treatment records are void of any treatment for or 
diagnosis of any prostate cancer.  Various private treatment 
records have been associated with the claims file, however; 
none of them show any treatment for or diagnosis of prostate 
cancer.  

The Veteran was afforded a VA examination in February 2007.  
The Veteran had a history of temporary elevation of PSA which 
had returned to lower levels.  The examiner noted that there 
was no documented history of prostate cancer and no history 
of a prostate biopsy.  The Veteran was assessed as having no 
history of prostate cancer.  

The first requirement of service connection under Hickson is 
medical evidence of a current disability.  The evidence of 
record does not reflect that the Veteran has a current 
disability of prostate cancer.  The February 2007 examiner 
found that the Veteran had no documented history of prostate 
cancer.  Absent evidence of a presently existing disability, 
service connection for prostate cancer is not warranted.  The 
case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for prostate cancer.  
The benefit sought on appeal is accordingly denied.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

E.  PTSD & Congestive Heart Failure

A claim for service connection for PTSD first requires a 
medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  At a March 
2005 VA examination, the Veteran was diagnosed with PTSD.  

With regard to the requirement of an in-service stressor, the 
Veteran has reported several stressors.  At his March 2005 VA 
examination, the Veteran stated that he completed two tours 
in Vietnam.  He stated that he was in the tactical force.  He 
reported an incident in a bar in Saigon in which a bomb went 
off.  He said that he got ten stitches in the head from this.  
He stated that he was in action in Borneo.  The Veteran 
reported that in his second tour, he was in the Marine Corp 
Air Wing.  He talked about seeing a dog beaten to death.  He 
also talked about seeing a couple of monks who set themselves 
on fire in their protest against the war.  The Veteran 
reported having to do a tag and bag detail.  He stated he saw 
another incident in which a friend was crushed to death 
between to trucks.  The Veteran stated that he held his 
friend in his arms while he died.  

A review of the Veteran's personnel records showed that there 
was no indication that the Veteran served any time in 
Vietnam.  The records show that the Veteran was in White 
Beach, Okinawa, Yokohama, Japan, and Iwakuni, Japan.  
Similarly, the Veteran's personnel records show no combat 
history, expeditions, or awards other than a Good Conduct 
Award.  Most notably, there is no evidence denoting 
participation in combat such as the Combat Action Ribbon.  

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395- 396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Because it has been determined that the Veteran did not 
engage in combat and his alleged stressors are non-combat 
related, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor in order for the Veteran to be able to prevail on 
his claim for PTSD.  

The RO attempted to verify the claimed incidents through U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research (CURR)).  However, it was determined that the 
information required to verify the stressful events described 
by the Veteran was insufficient to send to CURR and/or 
insufficient to research the case for a Marine Corps record.  
Additionally, the Veteran submitted deck log books, those 
books have been reviewed and do not establish that the 
Veteran was in Vietnam or engaged in combat.  

Therefore, service connection for PTSD cannot be established.  
In reaching this decision, the Board has determined that 
application of the benefit-of-the-doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).
In this case, the Veteran contends that service connection is 
warranted for his congestive heart failure, secondary to his 
service-connected PTSD.  38 C.F.R. § 3.310.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Because the Board's decision herein denies 
the Veteran's claim for PTSD, there can be no claim for 
congestive heart failure on a secondary basis.  


ORDER

Entitlement to service connection for hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for nephritis is denied.  

Entitlement to service connection for encephalitis is denied.  

Entitlement to service connection for pancreatic cancer is 
denied.  

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for congestive heart 
failure, secondary to PTSD is denied.  


REMAND

With regards to the Veteran's claim for COPD, the Board has 
determined that a remand is warranted.  

A May 1960 service treatment record showed that the Veteran 
was treated for and diagnosed with bronchopneumonia in the 
right lower lobe.  May 13, 1960 x-rays showed that the 
Veteran had resolving pneumonia in the right lobe.  Three 
days later the physical examination was essentially negative 
and the Veteran was discharged to light duty for two days.  

A December 1962 service treatment record showed that the 
Veteran reported having had bronchopneumonia as a young man.  

A May 2004 private treatment record showed that upon 
admission at the Hackensack University Medical Center, the 
Veteran was diagnosed with COPD exacerbation and pneumonia.  
The impression on admission was shortness of breath due to 
COPD exacerbation perhaps complicated by either severe 
bronchitis or an early pneumonia.  

A February 2005 VA treatment record showed that the Veteran 
complained of shortness of breath and congestion for three 
weeks.  He was producing yellow or dark sputum had a runny 
nose but no fever.  It was noted that the Veteran had a 
history of asthma.  Upon examination there were no signs of 
pneumonia.  

The Veteran was afforded a VA examination in March 2005.  
However, when the examination was requested it was indicated 
that the Veteran should be examined for a miscellaneous 
respiratory disease, however, the Veteran should have been 
evaluated for an obstructive respiratory disease.  As such, 
the examination that the Veteran had, did not address COPD.  

Upon remand, the Veteran should be afforded another VA 
examination in order to determine the nature and etiology of 
any current COPD.  

Finally, to the extent that the Veteran's current COPD is the 
result of his use of tobacco products, the Board notes that 
for claims filed after June 9, 1998, as in the instant case, 
service connection may not be granted for disability or death 
on the basis that it resulted from disease or injury 
attributable to the use of tobacco products in service; this 
prohibition does not apply if the disability or death is 
otherwise shown to have been incurred or aggravated during 
service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2008).  The Court, in Kane v. Principi, 17 Vet. App. 97 
(2003), noted that 38 U.S.C.A. § 1103(a) states that a 
disability shall not be considered to have resulted from the 
line of duty on the basis that it resulted from the use of 
tobacco products during service.  Therefore, any claim for 
service connection on the basis of tobacco use that began in 
service would be precluded by law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  By the Veteran's own admission, 
he began to smoke in service and has smoked until 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his COPD.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  The 
examiner should also express an opinion as 
to whether an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the claimed 
COPD is the result of injury or disease 
incurred or aggravated by the Veteran's 
active service.  The examiner should 
discuss the Veteran's forty year history 
of smoking and the extent to which if any 
it has contributed to the Veteran's COPD.  
A complete rationale for any opinions 
should be provided.

2.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal, to 
include consideration of § 1103.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
an appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


